DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 10/16/2021. Claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (US 2019/0037671).

Regarding claim 1: Noh disclose a control apparatus for controlling an operation of a haptic device (Fig. 1, ¶0022: lighting device item 1 can function as a receiving device or as a transmitting (i.e. generator) device and ¶0023: The communication unit 160 may use radio frequency (RF) communication such as Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, ZigBee, UWB, etc., and may transmit and receive information with a second communication device. In this connection, the communication unit 160 receives a scenario from a first communication device.), the apparatus comprising: 
a haptic pattern data generator (vibration function) configured to generate haptic pattern data corresponding to content or an event (¶0019 and ¶0020: as used herein, manners in which the lighting device lights, flickers, or optionally vibrates may be referred to as a pattern. A combination of one or more patterns may be referred to as a scenario. Therefore, whenever there’s is disclosure of a lighting pattern and/or scenarios there is also a vibration feature as well); 
a wireless data generator configured to generate wireless data including the haptic pattern data (pattern column) and identification data (scenario identification column) of at least one target haptic device to receive the haptic pattern data (Fig.2, ¶0031); 
a wireless data transmitter configured to transmit the generated wireless data (Fig. 1 , item 160, ¶0023); and 
a lighting pattern data generator configured to generate lighting pattern data corresponding to content or an event (¶0025-0026), 
wherein the lighting pattern data generator is configured to determine a lighting pattern to be applied to the at least one target haptic device and generate the lighting pattern data based on the determined lighting pattern (¶0031), and 
wherein the wireless data further includes the lighting pattern data (¶0031).

Regarding claim 2: Noh disclose the control apparatus of claim 1, further comprising: a haptic pattern data storage configured to store at least one of first haptic pattern data previously generated based on the content and a second haptic pattern data previously generated based on the event (Fig.2, ¶0031).

Regarding claim 3: Noh disclose the control apparatus of claim 1, wherein the wireless data further includes operation control data associated with an operation of the at least one target haptic device (Fig.2, ¶0031).

Regarding claim 5: Noh disclose the control apparatus of claim 1, wherein the haptic pattern data generator is configured to generate haptic pattern data distinguished for each group of haptic devices (Fig.2, ¶0031).

Regarding claim 6: Noh disclose a haptic device comprising: 
a wireless data receiver configured to receive wireless data from a control apparatus (Fig. 1, ¶0022: lighting device item 1 can function as a receiving device or as a transmitting (i.e. generator) device and ¶0023: The communication unit 160 may use radio frequency (RF) communication such as Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, ZigBee, UWB, etc., and may transmit and receive information with a second communication device. In this connection, the communication unit 160 receives a scenario from a first communication device.); 
a pattern data extractor configured to extract haptic pattern data from the wireless data (Fig. 1 , item 150, ¶0026 and ¶0031); 
an actuator configured to generate a haptic stimulus (¶0019: inherent within Fig. 1 to actuate the vibration function); 
an actuator controller configured to generate a control signal for controlling the actuator based on the extracted haptic pattern data (Fig. 1 , item 150, ¶0026 and ¶0031); and 
a lighting (Fig. 1, item 190) configured to generate a lighting effect based on lighting pattern data included in the wireless data(¶0019 and ¶0031), 
wherein the lighting generates the lighting effect based on the lighting pattern data (Fig.2, ¶0031).

Regarding claim 7: Noh disclose the haptic device of claim 6, further comprising: 
a haptic pattern data storage (Fig. 1, item 110) configured to store at least one of first haptic pattern data previously generated based on content and second haptic pattern data previously generated based on an event (¶0022).

Regarding claim 8: Noh disclose the haptic device of claim 6, wherein the haptic pattern data extractor is configured to determine whether identification data of a target haptic device included in the wireless data matches identification data of the haptic device, and determine whether to extract the haptic pattern data based on a result of the determining (Fig.2, ¶0031).

Regarding claim 9: Claim 9 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 10: Claim 10 recite a method with the functional limitation of claim 6 and therefore is rejected for the same reasons of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2019/0037671) in view of Park (US 2015/0163886).


Regarding claim 4: Noh disclose the control apparatus of claim 1, but does not explicitly disclose wherein the wireless data transmitter is configured to transmit the wireless data to each frequency channel using a multi-channel antenna.
In analogous art regarding control systems, Park disclose lighting systems wherein the wireless data transmitter is configured to transmit the wireless data to each frequency channel using a multi-channel antenna (¶0036).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the wireless data transmitter is configured to transmit the wireless data to each frequency channel using a multi-channel antenna, as disclose by Park, o the system of Noh. The motivation is to allow the generator to communicate and control multiple devices independently.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689